Citation Nr: 9908223	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  94-44 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.  

2.  Entitlement to an evaluation in excess of 60 percent for 
residuals of medial meniscectomy and repair of medial 
collateral ligament of the right knee.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active air service from August 1956 to May 
1963 and from December 1990 to March 1991. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1992 rating decision of the Department of 
Veterans Affairs (VA) Phoenix Regional Office (RO) which 
denied service connection for bilateral hearing loss and 
leishmaniasis, and in response to the appellant's claim for 
an increased rating for service-connected residuals of status 
postoperative right knee disability in excess of 10 percent, 
granted service connection for residuals of medial 
meniscectomy and repair of medial collateral ligament of the 
right knee, and assigned the disability a 30 percent 
evaluation.  

By February 1994 rating decision, the RO granted service 
connection for left ear hearing loss.  That decision 
constituted a full award of those benefits sought on appeal.  
See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 
1997) (overruling West v. Brown, 7 Vet. App. 329 (1995) and 
ruling that a notice of disagreement applies only to the 
element of the claim being decided, such as service-
connectedness).  See also Holland v. Gober, 124 F.3d 226 
(Fed. Cir. 1997), rev'd sub nom. Holland v. Brown, 9 Vet. 
App. 324 (1996).  For this reason, the Board no longer has 
jurisdiction over that claim.  

In an October 1994 rating decision, the RO increased to 60 
percent the evaluation assigned to the appellant's residuals 
of medial meniscectomy and repair of medial collateral 
ligament of the right knee.  

At a December 1995 hearing before the undersigned Member of 
the Board, the appellant withdrew from appellate 
consideration the issue of service connection for 
leishmaniasis.  Thus, the issues on appeal are as stated on 
the title page above.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO.  

2.  The auditory thresholds of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) for the appellant's right ear are 
10 decibels (dB), 35 dB, 40 dB, 55 dB, and 80 dB, 
respectively.  

3.  His speech recognition score for the right ear is 92 
percent in the right ear.  

4.  The record documents that some hearing loss did take 
place in the period of active service from 1956 to 1963, and 
that significant additional loss took place during the period 
of service from 1990 to 1991.  


CONCLUSION OF LAW

Right ear hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.385 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim for service connection for right ear 
hearing loss is well grounded within the meaning of 38 
U.S.C.A. § 5107(a); i.e., it is not inherently implausible.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  The Board 
finds that VA has satisfied its statutory obligation to 
assist the appellant in the development of facts pertinent to 
this claim.  38 U.S.C.A. § 5107(a).  On appellate review, the 
Board sees no areas in which further development may be 
fruitful.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Where a claimant served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and sensorineural hearing loss becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hz is 40 dB or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hz are 26 dB or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

The appellant has a current hearing loss in the right ear 
that meets the requirements of 38 C.F.R. § 3.385.  On VA 
audiological evaluation in May 1995, the most recent 
audiometric findings, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
35
40
55
80







Speech audiometry revealed speech recognition ability of 92 
percent in the right ear.  These findings document: auditory 
thresholds of 40 dB or greater at 2000, 3000, and 4000 Hz; 
auditory thresholds of 26 dB or more at 1000, 2000, 3000, and 
4000 Hz; and a speech recognition score for the right ear 
less than 94 percent.  Therefore, the evidence shows that the 
appellant has current impaired hearing.  

Moreover, the record indicates that the appellant had 
decreased hearing acuity in the right ear during his active 
service and during some of his periods of active duty for 
training.  He testified that he was exposed to acoustic 
trauma during his active service from 1956 to 1963, during 
his periods of active duty for training, and during his 
period of active air service in support of Operation Desert 
Shield/Storm.  

The key consideration is whether the appellant's right ear 
hearing loss was incurred in these periods of active service 
or was aggravated during those periods.  He contends that 
that is the case, but generally statements prepared by lay 
persons who are ostensibly untrained in medicine cannot 
constitute competent medical evidence to render a claim well 
grounded.  A lay person can certainly provide an eyewitness 
account of an appellant's visible symptoms.  Layno v. Brown, 
5 Vet. App. 465, 469 (1994).  However, the capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge.  For the most part, a witness qualified as 
an expert by knowledge, skill, experience, training, or 
education must provide medical testimony.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The record does 
not indicate that the appellant or his spouse, who also 
testified at his hearing, possess such medical expertise.  

Directly on point, though, is the December 1993 VA 
audiological evaluation, at which the examiner reported high 
frequency sensorineural hearing loss due at least in part to 
noise exposure and acoustic trauma.  The examiner continued 
that it was not possible from a review of the claims file to 
say how much hearing loss derived from the period of active 
service from 1956 to 1963, but that it was possible to say 
that some hearing loss did take place in that period.  He 
concluded that some additional loss of an irregular nature 
took place in the ensuing years, but it was medically very 
probable that significant additional loss took place during 
the period of Desert Storm service from 1990 to 1991.  Thus, 
from this opinion, the appellant's right ear hearing loss 
arose in the initial period of active service from 1956 to 
1963, thereby indicating that it was incurred during such 
period of service.  Moreover, the opinion also indicates that 
significant additional right ear hearing loss was manifested 
during the period of active service in 1990 and 1991, thereby 
indicating an aggravation of the already existing hearing 
loss during the second period of active service.  The fact 
that the opinion also indicates that some decrease in hearing 
acuity may have occurred in conjunction with periods of 
active duty for training or as the result of non-service 
related activities, is beside the point.  The important 
consideration is that there is medical evidence of record 
showing incurrence of the current right ear hearing loss 
during active service.  

The documentation in the claims file shows a current right 
ear hearing loss and hearing loss symptomatology during the 
appellant's active air service.  Most importantly, the record 
also includes a medical opinion linking the current right ear 
hearing loss to his in-service exposure to acoustic trauma 
while working in aircraft maintenance.  Therefore, it is the 
determination of the Board that the evidence of record 
supports the appellant's claim of entitlement to service 
connection for right ear hearing loss.  


ORDER

Service connection for right ear hearing loss is granted.  


REMAND

The appellant's claim for an increased rating is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); i.e., 
it is not inherently implausible.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (contention of an 
increase in disability severity renders claim well grounded).  
VA has a resulting obligation to assist the appellant in the 
development of facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  

At the December 1995 hearing, the appellant testified that he 
received treatment from a Dr. Dupont in Phoenix.  The claims 
file does not show that complete copies of records reflecting 
such treatment have been associated with the claims file.  
The claim will be remanded to obtain any copies of such 
treatment records not already of record.  

The most recent VA examination conducted for compensation 
purposes for evaluation of the nature and severity of the 
appellant's right knee disability was in September 1994.  The 
Board is not required, pursuant to its duty to assist to 
remand solely due to the passage of time since the 
preparation of an otherwise adequate examination report.  An 
exception exists to this general rule to the extent that the 
appellant asserts that the disability in question has 
undergone an increase in severity since the time of the 
examination.  In this case, he has so asserted, and the claim 
for an increased evaluation will be remanded to the RO for 
development.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1995) (VA is required to afford a contemporaneous medical 
examination where examination report was approximately two 
years old); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The case is REMANDED for the following development:

1.  After securing any necessary release, 
the RO should contact the private 
physician, a Dr. Dupont, mentioned at the 
recent hearing at pages 33 to 35 of the 
transcript to obtain copies of medical 
records (not already of record) 
pertaining to treatment of the 
appellant's service-connected right knee 
disability.  All documents thus obtained 
should be associated with the claims 
file.  

2.  The RO should schedule the appellant 
for VA orthopedic examination to 
determine the nature and severity of his 
right knee disability.  The claims folder 
and a copy of this REMAND must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner should conduct all necessary 
testing, including range of motion 
measurements and x-ray studies.  The 
report of examination should contain an 
account of all manifestations of the 
disability found to be present.  The 
examiner should assess any pain or 
functional loss on motion of the right 
knee and determine whether pain, if any, 
results in any additional limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995)

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
The RO should specifically consider the holding of DeLuca, 
id.  If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

